Fauntleroy, J.,
(after stating the case) delivered the opinion of the court.
Upon the pleadings and the evidence in the record, we are of opinion that the complainant, Addie Kinsey, was entitled to a decree for a divorce, a mensa et thoro, and that the circuit court erred in dismissing her bill, and in not giving her the relief prayed for, in which particular and to which extent the decree appealed from is erroneous, and is annulled and reversed. But, in other particulars, being without error, it is affirmed, with costs in favor of the appellant. ■
The case will be remanded to the circuit court of Rappahan-nock county for its further action upon the case conformed to the foregoing opinion of this court.
Reversed in part and aeeirmed in part.